Exhibit 10.1

AVINGER, INC.

 

Amended and Restated Officer and Director Share Purchase Plan

 

August 28, 2019

 

1. Purpose. The purpose of the Plan is to provide a convenient method by which
Eligible Individuals of the Company may purchase fully vested Company common
stock at fair market value. This Plan is effective as of August 22, 2018.

 

2. Definitions.

 

2.1 “1934 Act” means the Securities Exchange Act of 1934, as amended. Reference
to a specific section of the 1934 Act or regulation thereunder shall include
such section or regulation, any valid regulation promulgated under such section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

 

2.2 “Board” means the Board of Directors of the Company.

 

2.3 “Committee” means the Compensation Committee of the Board.

 

2.4 “Company” means Avinger, Inc.

 

2.5 “Director” means a nonemployee member of the Board.

 

2.6 “Eligible Individual” means an Officer or Director who has been designated
by the Committee as eligible to participate in the Plan.

 

2.7 “Fair Market Value” means (a) if the shares are traded on The Nasdaq Capital
Market, the “market price” as defined under the rules of The Nasdaq Capital
Market or (b) if the shares are not traded on The Nasdaq Capital Market, the
closing sales price for a Share (or the closing bid, if no sales were reported)
on the relevant date, or if there were no sales on such date, the last quoted
per Share selling price for Shares on the nearest day before the relevant date,
as quoted on the established stock exchange or national market system where the
Shares are listed on the day of determination, as reported in The Wall Street
Journal or such other source as the Committee deems reliable.

 

2.8 “Fees” means the cash retainer fees and meeting fees payable to a Director
biannually as a result of his or her service on the Board and its committees
during the applicable biannual payment period.

 

2.9 “Officer” means a person who is an “Executive Officer” of the Company within
the meaning of Nasdaq Listing Rule 5605(a) or its successor provision.  As of
the date of the adoption of this Plan, the term “Executive Officer” for purposes
of Nasdaq Listing Rule 5605(a) means the Company’s president, principal
financial officer, principal accounting officer (or, if there is no such
accounting officer, the controller), any vice-president in charge of a principal
business unit, division or function (such as sales, administration or finance),
any other officer who performs a policy-making function, or any other person who
performs similar policy-making functions for the Company, including officers of
the Company’s parent or subsidiaries if they perform such policy-making
functions for the Company.

 

2.10 “Participant” means an Eligible Individual who elects to participate in the
Plan in accordance with Section 5.1.

 

2.11 “Plan” means this Officer and Director Share Purchase Plan, as it may be
amended from time to time.

 

2.12 “Share” means a share of the Company’s common stock.

 

 

--------------------------------------------------------------------------------

 

 

2.13 “Trading Day” means a day on which national stock exchanges and The Nasdaq
Capital Market are open for trading. A Trading Day begins at the time trading
begins on such day.

 

2.14 “Trading Window” means the period commencing at the opening of market on
the third Trading Day following the date of public disclosure of the financial
results for a particular fiscal quarter or fiscal year of the Company and
continuing until the close of market on the fifteenth Trading Day prior to the
close of the fiscal quarter, provided that during this period no circumstances
exist that otherwise closes the Trading Window.

 

3. Administration.

 

3.1 The Plan will be interpreted and administered by the Committee, whose
actions and interpretations will be final and binding.

 

3.2 The Committee, in its sole discretion, will have the power, subject to, and
within the limitations of, the express provisions of the Plan:

 

3.2.1 To interpret and determine the meaning, validity and parameters of the
terms and provisions of the Plan and to determine any question arising under, or
in connection with, the administration, operation or validity of the Plan;

 

3.2.2 To determine the form and manner for Participants to make elections under
the Plan and to approve forms of election to be used in conjunction with the
Plan;

 

3.2.3 To determine the time or times when Eligible Individuals may elect to
participate in the Plan or otherwise change such elections;

 

3.2.4 To select the Officers and Directors who will be eligible to participate
in the Plan from time to time;

 

3.2.5 To make any and all determinations as it may deem necessary or appropriate
for the administration of the Plan, including the number of Shares to be issued
in exchange for a Participant’s aggregate deductions;

 

3.2.6 To establish, amend and revoke rules and procedures relating to the Plan
(for example, but not by way of limitation, with respect to Eligible Individual
elections to participate in the Plan and the delivery of Shares) as it may deem
necessary or appropriate for the administration of the Plan;

 

3.2.7 To employ such brokers, counsel, agents and advisers, and to obtain such
broker, legal, clerical and other services, as it may deem necessary or
appropriate in carrying out the provisions of the Plan; and

 

3.2.8 To delegate all or any part of its authority and powers under the Plan to
one or more officers or employees of the Company, including with respect to the
day-to-day administration of the Plan.

 

4. Shares Subject to the Plan.

 

4.1 Subject to adjustment as provided in Section 4.2, the total number of Shares
available for issuance under the Plan shall equal sixty thousand (60,000).
Shares granted under the Plan may be either authorized but unissued Shares or
treasury Shares.

 

4.2 In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares, then the Committee shall, in such manner as it may deem equitable,
adjust the number and class of Shares which may be delivered under the Plan.
Notwithstanding the preceding, the number of Shares available for issuance under
the Plan always shall be a whole number.

 

 

--------------------------------------------------------------------------------

 

 

5. Election to Purchase Shares.

 

5.1 Elections.

 

(i) Each Eligible Individual’s decision to participate in the Plan shall be
entirely voluntary. An Eligible Individual may become a Participant in the Plan
by enrolling or re-enrolling in the Plan during a Trading Window, provided that
the Participant does not otherwise possess material non-public information
concerning the Company (within the meaning of the 1934 Act) at the time of his
or her election. In order to enroll, an Eligible Individual must complete, sign
and submit to the Company an election form, in such form as the Committee will
determine in its sole discretion.

 

(ii) On his or her election form, each Eligible Individual must authorize
payroll deductions or, in the case of Directors, deductions from Fees for the
purposes of purchasing fully vested Shares.  Any deductions for this Plan will
occur after normal and appropriate withholding for all Federal, State and other
applicable taxes and obligations and after voluntary withholdings for
participation in other Company benefit plans. With respect to Officers, the
payroll deductions may not reduce the individual’s compensation below an amount
equal to two (2) times the federal or applicable state minimum wage, whichever
is higher, required to be paid each pay period. Payroll deductions for a
Participant who is an Officer will commence with the first full payroll period
immediately following the date the Participant submits a properly completed
election form to the Company. Deductions from Fees for a Participant who is a
Director will commence on the first day on which the foregone Fees would have
been paid to the Director and will apply only to Fees earned and paid after the
date the Participant submits a properly completed election form to the Company.

 

5.2 Duration of Elections. An Eligible Individual’s election form will remain in
effect unless amended or terminated as provided in Section 5.3.

 

5.3 Amendment or Termination of Elections.

 

(i) A Participant may terminate his or her participation in the Plan at any time
by providing notice of termination to the Company in a manner and pursuant to
such procedures as the Committee may determine from time to time. A
Participant’s election to terminate participation shall be effective as soon as
administratively practicable following the Company’s receipt of the
Participant’s notice of termination, provided that the Participant has certified
that his or her decision to terminate participation is made in good faith and in
full compliance with both the letter and spirit of all federal and state
securities laws.

 

(ii) A Participant may increase or decrease the rate of his or her payroll
deductions or Fee deductions, as applicable, by submitting a new election form
to the Company at any time during a Trading Window, provided that the
Participant does not otherwise possess material non-public information
concerning the Company (within the meaning of the 1934 Act) at the time of his
or her new election. Notwithstanding the foregoing, a Participant may not
decrease the rate of his or her deductions below $500 with respect to each
Officer payroll date or $500 with respect to each Director Fee payment date, as
applicable. Provided that a Participant has properly submitted a completed
election form, the change in payroll or Fee deduction rate will be effective as
soon as administratively practicable following the date the Company receives the
Participant’s new election form and will apply only to compensation or Fees
earned after such date.

 

6. Purchase and Delivery of Shares.

 

6.1 On, or as soon as administratively practicable following, each payroll date
or, in the case of Directors, each date on which Fees would otherwise be paid,
each Participant’s aggregate deductions for the applicable period will be
converted into fully vested Shares based on the Fair Market Value of a Share on
such date. No fractional Shares will be purchased. Any payroll or Fee deductions
which are not sufficient to purchase a full Share will be paid to the
Participant in cash.

 

6.2 Shares paid out to a Participant under the Plan will be delivered
electronically to the Participant’s broker as indicated in the Participant’s
election form or, if not specified, to the Participant’s broker(s) of record as
listed in the Company’s records at the time of delivery.

 

 

--------------------------------------------------------------------------------

 

 

7. Amendment or Termination of the Plan. The Committee may, at any time and for
any reason, amend or terminate the Plan without regard to whether the amendment
or termination may adversely affect any Participant. Without limiting the
generality of the foregoing, such amendment or termination may be effective
immediately notwithstanding that (i) elections have been made and are then in
effect and (ii) deductions have been withheld but not yet applied to the
purchase of Shares, in which case such deductions will be paid to the
Participant in cash as soon as administratively practicable. No amendment or
modification will require the consent of any Participants.

 

8. No Guarantee of Future Service. Neither the establishment or maintenance of
the Plan, the purchase of Shares, nor any action of the Company or the
Committee, will be held or construed to confer upon any Officer or Director any
right to be continued as an employee or Director of the Company, as applicable,
nor, upon dismissal, any right or interest in any specific assets of the Company
other than as provided in the Plan. The Company expressly reserves the right to
discharge any Officer at any time, with or without cause.

 

9. Tax Reporting. The participant will be responsible for reporting and paying
any and all federal, state, or any other tax liabilities that arise from selling
or otherwise disposing of the Shares. At any time, the Company may, but will not
be obligated to, withhold from the Participant’s compensation the amount
necessary for the Company to meet applicable withholding obligations, including
any withholding required to make available to the Company any tax deductions or
benefits attributable to the issuance, sale or disposition of Shares by the
Participant.

 

10. Choice of Law. All questions concerning the construction, validity, and
interpretation of the Plan will be governed by the law of the State of
California, exclusive of the conflict of laws provisions thereof.

 

11. Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

12. Requirements of Law. The Company shall not be required to issue any
certificate or certificates for Shares hereunder prior to fulfillment of all the
following conditions: (a) the admission of such Shares to listing on all stock
exchanges on which such class of stock is then listed; (b) the completion of any
registration or other qualification of such Shares under any U.S. state or
federal law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body, which the Committee shall,
in its absolute discretion, deem necessary or advisable; and (c) the obtaining
of any approval or other clearance from any U.S. state or federal governmental
agency, which the Committee shall, in its absolute discretion, determine to be
necessary or advisable.

 

13. Headings. The headings in the Plan are for convenience only and will not be
deemed to constitute a part hereof nor to affect the meaning hereof.

 